EXHIBIT 99.1 CONTACT: JOSEPH MACNOW (201) 587-1000 210 Route 4 East Paramus, NJ, 07652 FOR IMMEDIATE RELEASE – April23, 2012 Vornado Announces its Share of Toys “R” Us Fourth Quarter Financial Results PARAMUS, NEW JERSEY,….Vornado Realty Trust (NYSE:VNO) announced today that it has recognized its 32.7% share of Toys “R” Us fourth quarter financial results in its first quarter ended March 31, 2012. Vornado’s share of Toys’ fourth quarter net income is $116,471,000, or $0.57 per diluted share, compared to $112,944,000, or $0.55 per diluted share recognized in the quarter ended March 31, 2011. Vornado’s share of Toys’ fourth quarter Funds From Operations (“FFO”) before income taxes is $183,988,000, or $0.90 per diluted share, compared to $199,692,000, or $0.98 per diluted share recognized in the quarter ended March 31, 2011. Vornado’s share of Toys’ fourth quarter FFO after income taxes is $132,288,000, or $0.65 per diluted share, compared to $124,468,000, or $0.61 per diluted share in the quarter ended March 31, 2011. The business of Toys is highly seasonal; historically, Toys’ fourth quarter net income accounts for more than 80% of its fiscal year net income. Attached is a summary of Toys’ financial results and Vornado’s 32.7% share of its equity in Toys’ net income, as well as reconciliations of net income to earnings before interest, taxes, depreciation and amortization (“EBITDA”) and FFO. Vornado Realty Trust is a fully-integrated equity real estate investment trust. Certain statements contained herein may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, risks associated with the timing of and costs associated with property improvements, financing commitments and general competitive factors. Toys "R" Us, Inc.
